DETAILED ACTION
In application filed on 02/27/2019, Claims 1-5, 7 and 9-11 are pending. Claims 1-5, 7 and 11 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2019 and 07/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2021has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over by Nakajima et al. (Capillary affinity electrophoresis using lectins for the analysis of milk oligosaccharide structure and its application to bovine colostrum oligosaccharides." Analytical biochemistry 348.1 (2006): 105-114), in view of Yamamoto et al. (Microchip electrophoresis of oligosaccharides using lectin-immobilized preconcentrator gels fabricated by in situ photopolymerization." Analyst 137.9 (2012): 2211-2217), in further view of Taga et al. (Simultaneous determination of the association constants of oligosaccharides to a lectin by capillary electrophoresis. Journal of Chromatography A 837.1-2 (1999): 221-229), in further view of Mitsuhiro et al. (WO2004036216A1)

Regarding Claim 1, Nakajima teaches a glycan analysis method, comprising:
a fluorescent-labeling step in which a glycan in a sample is fluorescently labeled (Page 107, ‘the fluorescent labeling of oligosaccharides with 3-aminobenzoicacid (3AA)’);
b) a measurement step in which a sample containing a fluorescently-labeled glycan is separated by a ; using at least two kinds of buffer solutions for separation selected from a simple buffer solution with no lectin added and a plurality of kinds of lectin-added buffer solutions each of which contains a different kind of lectin added to the simple buffer solution, and the sample is fluorescently detected;(Capillary affinity electrophoresis section; Page 107, ‘Before CAE analysis, a mixture (‘buffer’) of 3AA-labeled oligosaccharides was analyzed in the absence of a lectin’). Regarding “and a plurality of kinds of lectin-added buffer solutions each of which contains a different kind of lectin added to the simple buffer solution, and the sample is fluorescently detected;”, Nakajima teaches for CAE analysis, the capillary was filled with the same electrolyte (buffer) containing a lectin at a specified concentration, and the same mixture of the oligosaccharides was analyzed. Changes in the migration of each oligosaccharide were detected. Nakajima further teaches Figs. 5 and 6 show electropherograms of a mixture of 3AA-labeled neutral oligosaccharides in the absence and presence of six lectins (Page 111, Analysis of neutral oligosaccharides derived from bovine colostrum). Nakajima further teaches running buffer as 100mM Tris–acetate buffer (pH 7.4) containing 0.5% polyethylene (figure 1). Nakajima further teaches fluorescence-labeled oligosaccharides were detected with a 405-nm filter for emission and a 325-nm filter for excitation (Capillary affinity electrophoresis section, Page 107). 

wherein ;including a kind of simple buffer solution (Page 107, ‘Before CAE analysis, a mixture of 3AA-labeled oligosaccharides was analyzed in the absence of a lectin’; Tris–acetate buffer (100mM, pH 7.4) was used as the electrolyte’) ; and 
Nakajima does not teach a “microchip electrophoretic method”; “separation conditions in the microchip electrophoresis method…”; “are such conditions under which glycans having different degrees of polymerization ranging from monosaccharide to icosasaccharide can be separated from each other in a measurement of an isomalto-

Yamamoto directed towards the fabrication of a lectin-impregnated gel, teaches “microchip electrophoretic method”, Yamamoto teaches there have been several combinatorial studies using lectins in the ME of oligosaccharides (Introduction, Page 2211). Yamamoto further teaches the use of a lectin (SSA) in Microchip-based electrophoresis (ME) (‘kit’) for the separation of oligosaccharides (Introduction, Chemicals, Specific analysis of sialylated oligosaccharides from asialo–Oligosaccharides).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakajima to incorporate “microchip electrophoretic method” as taught by Yamamoto, motivated by the need to gain the advantages of miniaturization of devices, which reduces reagent consumption and analysis time, and makes parallel screening and automation easier (Introduction). Doing so allows for increased sample analysis throughput in electrophoretic methods. 

Also, Yamamoto teaches “separation conditions in the microchip electrophoresis method” (Introduction, Page 2211-2212). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakajima to incorporate “separation conditions in the microchip electrophoresis method” as taught by Yamamoto, motivated by the need to gain the advantages of miniaturization of devices, which reduces reagent 

Modified Nakajima does not teach “are such conditions under which glycans having different degrees of polymerization ranging from monosaccharide to icosasaccharide can be separated from each other in a measurement of an isomalto-oligosaccharide mixture”; “at least one lectin selected from MAM (Maackia Amurensis) and DSA (Datura Stramonium Agglutinin) is used as the lectin”.
 
Taga directed towards the simultaneous determination of the association constants of oligosaccharides to a lectin by capillary electrophoresis teaches “are such conditions under which glycans having different degrees of polymerization ranging from monosaccharide to icosasaccharide can be separated from each other in a measurement of an isomalto-oligosaccharide mixture”. (‘CE analysis of ANTS labelled isomaltooligosaccharide mixture (Section 2.1., Chemicals; Section 3.2). Taga further teaches the CE of a mixture of the ANTS derivatives of isomaltooligosaccharides having various DPs (degree of polymerization) in the absence (a) and presence (b) of LCA, which shows the separation ranging from GLC (dp1) to a dp30 oligosaccharide. (Figure 4a and b)’). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Modified Nakajima to incorporate “including a kind of simple buffer solution are such conditions under which glycans having different degrees of polymerization ranging from monosaccharide to icosasaccharide can be separated from each other in a measurement of an isomalto-oligosaccharide mixture” as taught by Taga, motivated by the need to demonstrate the separation of isomaltooligosaccharides having various degrees polymerization (DPs) in the absence respectively, of LCA. (Taga, Page 227-228, Figures 4a and 4b).  Doing so allows for the demonstration of the separation efficiency of the microchip electrophoresis platform. 
Modified Nakajima does not teach “at least one lectin selected from MAM (Maackia Amurensis) and DSA (Datura Stramonium Agglutinin) is used as the lectin”.
Mitsuhiro directed towards a method of measuring interactions between sugar chains and a sugar chain-binding protein teaches “at least one lectin selected from MAM (Maackia Amurensis) and DSA (Datura Stramonium Agglutinin) is used as the lectin”. (Description, (MAM: Maackia anraurensis lectin). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Modified Nakajima to incorporate “MAM as a lectin” as taught by Mitsuhiro, motivated by the need to select a “sugar chain-binding protein that are naturally occurring to generate a sugar chain-binding protein library in the method development (Mitsuhiro, Description). Doing so allows for the development of a comprehensive method for analyzing most sugar chains contained in various organisms.

Regarding Claim 2, Modified Nakajima teaches the glycan analysis method according to claim 1, wherein:

The modified Nakajima does not teach “a separating gel having a concentration which produces a molecular-sieving effect”.

Yamamoto teaches “a separating gel (Introduction, sieving matrices) having a concentration (Fabrication of affinity matrix; ‘concentration of acrylamide in the gel’) which produces a molecular-sieving effect (sieving matrices such as gels are well known in the art to have a concentration and molecular sieving effect’)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Modified Nakajima to incorporate “a separating gel having a concentration which produces a molecular-sieving effect” as taught by Yamamoto, motivated by the need to use in situ sieving matrices to provide specific electrophoretic performance which can be applied to the separation of biological substances including DNA and proteins in microfluidic channels (Yamamoto, Introduction, sieving matrices). Doing so allows for the sieving matrices to be incorporated in the device applied to sensitive analysis of glycoprotein-derived oligosaccharides.

Regarding Claim 3, Modified Nakajima teaches the glycan analysis method according to claim 1, wherein:


The modified Nakajima does not teach “which makes electrophoretic migration of proteins effectively ignorable”.
Yamamoto teaches “is a separating gel (Introduction, sieving matrices) having a concentration (Page 2123-2124, Fabrication of affinity matrix; ‘concentration of acrylamide in the gel’) which makes electrophoretic migration of proteins effectively ignorable (Abstract, ‘the lectin in the polyacrylamide gel was mechanically immobilized, it maintained its activity’; Fabrication of affinity matrix ‘lectin-immobilized preconcentrator gels’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Modified Nakajima to incorporate" the simple buffer solution is a separating gel having a concentration which makes electrophoretic migration of proteins effectively ignorable" as taught by Yamamoto,
motivated by the need to provide a gel concentration for the immobilization of lectins
(Yamamoto, Abstract, Page 2124, Fabrication of the affinity matrix). Doing so allows for the lectins to be fully immobilized while their structure and function is preserved.

Regarding Claim 7, Modified Nakajima teaches the glycan analysis according to claim 1, wherein:

Modified Nakajima does not teach “separation conditions in the microchip electrophoresis method”
Yamamoto teaches “separation conditions in the microchip electrophoresis method” (Introduction, Page 2211-2212). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakajima to incorporate “separation conditions in the microchip electrophoresis method” as taught by Yamamoto, motivated by the need to gain the advantages of miniaturization of devices, which reduces reagent consumption and analysis time, and makes parallel screening and automation easier (Yamamoto; Introduction and Experimental). Doing so allows for increased sample analysis throughput in electrophoretic methods.


a plurality of kinds of lectins to be added as buffer solutions for separation (Page 106, six lectins; Page 111, Figs. 5 and 6, ‘electropherograms of a mixture of 3AA-labeled neutral oligosaccharides in the absence and presence of six lectins’; Figs. 5 and 6, ‘Analysis of neutral oligosaccharides derived from bovine colostrum’; Fig. 1 ‘running buffer as 100 mM Tris-acetate buffer (pH 7.4) containing 0.5% polyethylene’). The Claimed “to be added as buffer solutions for separation” is interpreted as a method of intended use given patentable weight to the extent of effecting the six lectins to be used in electrophoresis where Tris- acetate buffer (100mM, pH 7.4) was used as the electrolyte in glycan analysis (Page 107, Capillary affinity electrophoresis). Please see MPEP 2114(II) for further details.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over by Nakajima et al. (Capillary affinity electrophoresis using lectins for the analysis of milk oligosaccharide structure and its application to bovine colostrum oligosaccharides." Analytical biochemistry 348.1 (2006): 105-114), in view of Yamamoto et al. (Microchip electrophoresis of oligosaccharides using lectin-immobilized preconcentrator gels fabricated by in situ photopolymerization." Analyst 137.9 (2012): 2211-2217), in further view of Taga et al. (Simultaneous determination of the association constants of oligosaccharides to a lectin by capillary electrophoresis." Journal of Chromatography A 837.1-2 (1999): 221-229), in further view of  Mitsuhiro et al. (WO2004036216A1) ,in .

Regarding Claim 4, Modified Nakajima teaches the glycan analysis method according to claim 1, wherein:
the simple buffer solution (Page 107, ‘Before CAE analysis, a mixture of 3AA-labeled oligosaccharides was analyzed in the absence of a lectin’; Tris–acetate buffer (100mM, pH 7.4) was used as the electrolyte’);.
Modified Nakajima does not teach “is a buffer solution which has no interaction with the lectin in the lectin-added buffer solution”.
Schoch teaches “is a buffer solution which has no interaction with the lectin in the lectin-added buffer solution” (Page 544, ‘To ensure that the proteins have no effect on the pH of the buffer solution, we measured the pH before and after the addition of lectin to the solution. No change in pH was observed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Modified Nakajima to incorporate " is a buffer solution which has no interaction with the lectin in the lectin-added buffer solution " as taught by Schoch, motivated by the need to maintain the ionic strength of the buffer solution, to prevent the Donnan effect (Schoch, Page 544). Doing so allows for the maintenance of pH controlled transport which leads the separation of biomolecules in the nanochannels.


the simple buffer solution (Page 107, ‘Before CAE analysis, a mixture of 3AA-labeled oligosaccharides was analyzed in the absence of a lectin’; Tris–acetate buffer (100mM, pH 7.4) was used as the electrolyte’) is a buffer solution which undergoes no substantial change in pH due to addition of a lectin.
Modified Nakajima does not teach “is a buffer solution which undergoes no substantial change in pH due to addition of a lectin”.
Schoch teaches “is a buffer solution which undergoes no substantial change in pH due to addition of a lectin” (Page 544, ‘To ensure that the proteins have no effect on the pH of the buffer solution, we measured the pH before and after the addition of lectin to the solution. No change in pH was observed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Modified Nakajima to incorporate “is a buffer solution which undergoes no substantial change in pH due to addition of a lectin " as taught by Schoch, motivated by the need to maintain the ionic strength of the buffer solution, to prevent the Donnan effect (Schoch, Page 544). Doing so allows for the maintenance of pH controlled transport which leads the separation of biomolecules in the nanochannels.
Response to Arguments
Applicant’s arguments, see Page 6, filed on 07/26/2021, with respect to 35 U.S.C. §103 of claims 1-5, 7 and 9-11 are fully considered but they are not persuasive.   
Applicant argues: 
(“In response, claim 1 has been amended to recite the feature of claim 8 (the feature as to specific kinds of lectins) while deleting SSA.
In the Office Action, the Examiner considers that Nakajima does not teach the feature of claim 8, but indicates that Yamamoto teaches lectin SSA.
However, Yamamoto does not teach or suggest the newly added feature that at least one lectin selected from MAM (Maackia Amurensis) and DSA (Datura Stramonium Agglutinin) is used as the lectin.
In view of the above, the combined teachings of the cited references do not teach or suggest the features of amended claim 1.
Reconsideration and withdrawal of the rejections are respectfully requested.).
Applicant’s arguments with respect to Claims 1-5, 7 and 9-11 has been considered but are moot because the new ground of rejection has been applied with respect to the amended independent claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797                  

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797